jjy THE Court,
unanimously. The question that arises in this case is, whether the consideration alleged in the declaration is a good ground to support, the promise of the defendant. This consideration is the title and right in fee, which the defendant is supposed to have acquired in the lands set out, and distributed to him, by the award of said arbitrators.
But the award conveyed no title. The transactions stated do not amount to a family settlement of the estate of said Jabez Munson, deceased. His estate remains yet unsettled, and, on application, is liable to be divided and distributed among the heirs or devisees, by freeholders appointed by the court of probate.
The consideration is wholly void, and not sufficient to support a promise, express or implied.
Judgment affirmed.